DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-6, 10-14, 16, 18, 19, 23-27, and 29-38 are are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the use of two user-specific thresholds and to modify the received audio signal. The original disclosure fails to provide support for such a feature. In particular, while the examiner notes that the disclosure provides support for various thresholds, the disclosure lacks support for using multiple thresholds at once, and moreover, fails to teach how audio features can be altered based on the comparison to multiple thresholds.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6, 10-14, 16, 18, 19, 23-27, and 29-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the modification of the received audio signal when the measurement does not satisfy a first user-specific threshold and modifying the received audio signal when the second user-specific threshold is satisfied. It is unclear how this is being achieved. For the modification to occur, must the measurement both not satisfy the first threshold and satisfy the second threshold? Or does the modification work in stages, where it is modified once when the measurement fails to satisfy the first threshold, and modified once more if it does satisfy the second threshold? What happens if the measurement fails to satisfy both thresholds? Does it get modified at the first failure and unmodified at the second? What if it satisfies the first but fails the second? Does it only get modified at the second stage? Does it get modified at all? 
It is also unclear what it means for a first user-specific threshold and second user-specific threshold to be generated based in part on a plurality of prior measurements. Is each of the first and second thresholds generated on a plurality of prior measurements? Are they generated on the same set of prior measurements? Or are they generated by a single prior measurement, which is why, together, they would be considered generated based on a plurality of prior measurements?
The claim also recites that the determination is based on “at least one” of the plurality of measurements not satisfying the first threshold and “at least one” of the plurality of measurements not satisfying the second threshold. It is unclear whether the applicant intended to provide antecedent basis for the “at least one” in the second instance. If not (and as currently written), the determination can be based on different measurements being compared to the threshold, and it is unclear how that can be tied into the modification of the received audio signal, and how the measurements chosen to be used to make the comparison is determined, and whether the plurality of measurements are from a singular grouping of measurements or simply measurements from disparate times.
The other independent claims have similar issues as claim 1 above.
Where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims. See MPEP 2173.06.
As to claim 12, the claim recites the comparing of the measurement to a baseline and a target. It is unclear how the measurement can fail to satisfy a baseline and yet satisfy a target measurement, when the target, as taught by the specifications, is a “target level of performance” which should be more difficult to satisfy than the baseline, which is “represents motion data at a first instance of time”, implying that the target is effectively for a lower level of performance than at the starting point.
Claims 36-38 recite various instances of “at least one of the plurality of measurements”. It is unclear whether this should have antecedent basis or not, and refer back to their parent claims.

Response to Arguments
Applicant's arguments filed 10/21/22 have been fully considered but they are not persuasive.
Applicant has argued that [0089] and [0093] provides written description support for two thresholds. And while [0093] does disclose the assessment of current motion characteristic “against the training motion characteristic performance, against the most recently collected motion characteristic performance, against the best previously stored motion characteristic performance, or against any other determined target motion characteristic performance”, it does not necessarily teach the use of multiple thresholds as recited. The various training data the collected motion is compared against is recited in the alternative, and does not specifically call out the use of multiple thresholds. In addition, the comparison is used to identify a specific percent deviation to assign a classification ([0094]). At no point does the specification show how multiple thresholds can be used, with the use of multiple deviations for assigning a classification. This point harkens back to the newly added rejection under 112(b), as it is unclear on both what it means to “satisfy” a threshold nor how the adjustment is made when just one or both thresholds are satisfied. 
No prior art rejection has been applied. However, it is noted that while applicant has argued that Whitall fails to teach multiple gaits to compare the signal against. It is noted that Pusch teaches the comparison of measured values to “intended values and/or with established measurement data or derived variables” ([0010]) reflecting the same level of support for comparison between multiple thresholds as applicant’s own disclosure.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN JANG whose telephone number is (571)270-3820. The examiner can normally be reached Monday-Friday (7-3:30 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTIAN JANG
Primary Examiner
Art Unit 3791



/CHRISTIAN JANG/             Primary Examiner, Art Unit 3791                                                                                                                                                                                           	10/27/22